         Case 5:18-cv-00858-G Document 800 Filed 05/21/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MIDSHIP PIPELINE COMPANY,   )
LLC,                        )
                            )
    Plaintiff,              )
                            )
~                           )                  Case No. CIV-18-858-G
                            )
TRACT NO. CN-0004.000,1.504 )
ACRES OF LAND, MORE OR LESS,)
PERMANENT EASEMENT IN       )
CANADIAN COUNTY,            )
OKLAHOMA, et al.,           )
                            )
    Defendants.             )

                                       ORDER

       The Commission hereby amends the Commission's Scheduling Order [Doc. No.

718] as follows:

       Hearings on Motions and status conference to
       address setting hearing dates and procedures
       for conducting hearings                            by June 25, 2021

       Commission hearings shall commence                 no earlier than August 1,
                                                          2021

      All other deadlines in the Commission's Scheduling Order [Doc. No. 718] and in

the Commission's Agreed Modified Scheduling Order [Doc. No. 736] remain unchanged

and in full force and effect except as specifically amended in this Order. Defendant

Landowners' Motion for Modification to Schedule for Just Compensation Hearings [Doc.

No. 796] is denied as moot.


                                              Ryan Leonard
                                              Commission Chair
